         Case 1:20-cv-07929-AT-OTW Document 13 Filed 03/26/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
STRIKE 3 HOLDINGS, LLC,
                                                                 :
                                      Plaintiff,                 :        20-CV-07929 (AT) (OTW)
                                                                 :
                     -against-                                   :        OPINION & ORDER
                                                                 :
JOHN DOE, subscriber assigned IP address                         :
98.113.169.222,                                                  :
                                                                 :
                                      Defendant.

-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Plaintiff Strike 3 Holdings, LLC (“Plaintiff”) moves for leave pursuant to Federal Rule of

Civil Procedure 26(d)(1) to serve a subpoena on non-party Internet Service Provider Verizon

Fios to ascertain the identity of Defendant John Doe. (ECF 6). In its Complaint, Plaintiff alleges

that Defendant John Doe infringed upon Plaintiff’s copyrights by downloading, copying, and

distributing Plaintiff’s films without Plaintiff’s authorization. For the reasons below, Plaintiff’s

motion is GRANTED.

        I.    Background

         Plaintiff runs subscription-based websites streaming adult films and also licenses those

films to third-party distributors. (ECF 1 (“Compl.”), ¶ 13). Plaintiff alleges that Defendant used

BitTorrent, a file distribution network,1 to copy and distribute Plaintiff’s copyrighted work

without authorization. (Compl. ¶¶ 17, 28, 43). Plaintiff alleges it discovered this theft using VXN


1
 Plaintiff explains that “BitTorrent is a system designed to quickly distribute large files over the Internet. Instead of
downloading a file, such as a movie, from a single source, BitTorrent users are able to connect to the computers of
other BitTorrent users in order to simultaneously download and upload pieces of the file from and to other users.”
(Compl. ¶ 17).
       Case 1:20-cv-07929-AT-OTW Document 13 Filed 03/26/21 Page 2 of 5




Scan, the infringement detection system developed, owned, and operated by Plaintiff. (Compl.

¶ 27). Specifically, the VXN Scan allegedly established direct TCP/IP connections with

Defendant’s Internet Protocol (“IP”) address while Defendant was using the BitTorrent network

and downloaded one or more pieces of Plaintiff’s works from Defendant. (Compl. ¶¶ 29-30, 37)

(“The VXN Scan captured transactions from Defendant sharing specific pieces of 75 digital

media files that have been determined to be identical (or substantially similar) to a copyrighted

work(s) that Plaintiff owns.”).

       Defendant John Doe is associated with the IP address 98.113.169.222. (Compl. ¶¶ 5, 12;

Ex. A). Because Plaintiff only has Defendant’s IP address, Plaintiff now moves for leave to

subpoena Defendant’s Internet Service Provider, Verizon Fios, for the name and address of

Defendant John Doe.

     II.   Discussion

               a. Legal Standard

       Generally, a party may not seek discovery prior to the parties’ Rule 26(f) conference

unless it obtains leave of the Court. Fed. R. Civ. P. 26(d)(1). The Court will permit such early

discovery upon a showing of “reasonableness” and “good cause.” Stern v. Cosby, 246 F.R.D.

453, 457 (S.D.N.Y. 2007). In cases involving subpoenas seeking identifying information from

Internet Service Providers, courts have applied this standard by looking at five factors: (1)

whether plaintiff has a prima facie case for infringement, (2) the specificity of the request, (3)

the absence of alternative means to obtain the information, (4) the need for the subpoenaed

information, and (5) the defendant’s expectations of privacy. See Strike 3 Holdings, LLC v. Doe,
       Case 1:20-cv-07929-AT-OTW Document 13 Filed 03/26/21 Page 3 of 5




No. 18-CV-12167 (AJN), 2019 WL 340712, at *2 (S.D.N.Y. Jan. 24, 2019) (citing Arista Records,

LLC v. Doe 3, 604 F.3d 110, 119 (2d Cir. 2010)).

                b. Analysis

        Plaintiff has made a prima facie showing of copyright infringement. “To prove a claim of

copyright infringement, a plaintiff must show (1) ownership of a valid copyright and (2) copying

of constituent elements of the work that are original.” Urbont v. Sony Music Entertainment, 831

F.3d 80, 88 (2d Cir. 2016). In its Complaint, Plaintiff attaches a sheet listing the United States

Copyright Office registration information for its works that it claims Defendant distributed

without authorization. (Compl., Ex. A). Plaintiff then alleges that Defendant “copied and

distributed the constituent elements of Plaintiff’s Works.” (Compl. ¶ 49; see also ECF 7-3

(“Stalzer Decl.”) ¶¶ 10-11 (attesting that digital files distributed by Defendant were copies of

Plaintiff’s copyrighted films)).

        Plaintiff’s request is also sufficiently specific, requesting only the “true name and

address” of the subscriber associated with IP address 98.113.169.222. (ECF 7 at 2). Courts in

this District have repeatedly found that information necessary to identify and serve the

defendant satisfies the specificity factor. See, e.g., Strike 3 Holdings, LLC v. Doe, No. 18-CV-5590

(AJN), 2018 WL 3756453, at *3 (S.D.N.Y. July 19, 2018); Malibu Media, LLC v. Doe No. 4, No. 12-

CV-2950 (JPO), 2012 WL 5987854, at *3 (S.D.N.Y. Nov. 30, 2012); John Wiley & Sons, Inc. v. Doe

Nos. 1-30, 284 F.R.D. 185, 190 (S.D.N.Y. 2012).

        Plaintiff asserts that absent Verizon Fios’ cooperation, it would otherwise be unable to

identify Defendant. (See ECF 7-2 (“Paige Decl.”) ¶ 28; see also Wiley, 284 F.R.D. at 190 (noting

BitTorrent only shows the user’s IP address); Digital Sin, Inc. v. Does 1-27, No. 12-CV-3873
        Case 1:20-cv-07929-AT-OTW Document 13 Filed 03/26/21 Page 4 of 5




(JMF), 2012 WL 2036035, at *4 (S.D.N.Y. June 6, 2012) (pointing out that Internet providers’

protection of customers’ privacy means they are the only source of subscribers’ identifying

information).

        It follows that because obtaining information from Verizon Fios is necessary to

identifying Defendant, obtaining information from Verizon Fios regarding the subscriber’s IP

address is necessary for continued prosecution of this action. See Strike 3 Holdings, 2018 WL

3756453, at *3 (noting inability to serve the defendant would effectively terminate the

litigation); Sony Music Entertainment Inc. v. Does 1-40, 326 F. Supp. 2d 556, 566 (S.D.N.Y. 2004)

(finding Doe defendants’ identities “critical”).

        Lastly, “ISP subscribers have a minimal expectation of privacy in the transmission or

distribution of copyrighted material.” Wiley, 284 F.R.D. at 191; see also Malibu Media, LLC v.

John Does 1-11, No. 12-CV-3810 (ER), 2013 WL 3732839, at *6 (S.D.N.Y. July 6, 2013) (finding

courts in this District agree on “minimal” privacy expectation for copyright infringers). Any

concern about identifying the wrong individual and subsequent undue embarrassment can be

alleviated with the Court’s procedural safeguards described below. See Digital Sin, 2012 WL

2036035, at *4.

     III.   Conclusion

        Accordingly, Plaintiff’s Motion for Leave to Serve a Third-Party Subpoena is hereby

GRANTED. To protect the rights of Verizon Fios and Defendant John Doe, it is ORDERED that:

        Plaintiff may immediately serve a Rule 45 subpoena on Verizon Fios to obtain the name

and address of the subscriber associated with IP address 98.113.169.222. Plaintiff shall include

a copy of this Order with the subpoena.
       Case 1:20-cv-07929-AT-OTW Document 13 Filed 03/26/21 Page 5 of 5




       Verizon Fios shall have thirty (30) days from the date it is served the subpoena to serve

the subscriber with a copy of the subpoena and a copy of this Order. Verizon Fios may use any

reasonable means to provide such notice, including, but not limited to, written notice to the

subscriber’s last known address.

       The subscriber shall have forty-five (45) days from the date they are served the

subpoena to file any motion with the Court to contest the subpoena, including any request to

litigate the subpoena anonymously. Verizon Fios shall not turn over the subscriber’s identifying

information to Plaintiff before the expiration of this 45-day period. Verizon Fios may also move

to contest the subpoena consistent with Federal Rule of Civil Procedure 45. If the subscriber or

Verizon Fios files a motion to contest the subpoena, Verizon Fios may not turn over any

information to Plaintiff pursuant to the subpoena until the Court has resolved all such motions

and ordered Verizon Fios to disclose the information.

       If the 45-day period lapses without the subscriber or Verizon Fios contesting the

subpoena, Verizon Fios shall have ten (10) days to produce to Plaintiff all the information

necessary to comply with the subpoena.

       Verizon Fios shall preserve any subpoenaed information pending the resolution of any

motion to contest the subpoena.


       SO ORDERED.



                                                           s/ Ona T. Wang
Dated: March 26, 2021                                                 Ona T. Wang
       New York, New York                                    United States Magistrate Judge
